THE COURT
(THRUSTON. Circuit Judge,
absent) rejected the witness, upon the authority of Bank of U. S. v. Dunn.
The evidence was. that this draft was given to take up a like draft at 00 days, which had been drawn and endorsed by the said Richard Wright, and accepted by the defendant to raise money upon, and which the plaintiff had discounted, by retaining the usual bank discount for 64 days, and a commission of 2)4 per cent., and paying to R. Wright $192.87. When that draft became payable, the plaintiff agreed to discount this new draft at 45 days, upon the same terms, namely, the usual bank discount. and a commission of 2y2 per cent., and refused to allow more favorable terms; the drawer agreed to them, and it was accordingly discounted by the plaintiff on those terms.
THE COURT (THRUSTON. Circuit Judge, absent) on the prayer of the defendant’s counsel, instructed the jury, in effect, that if they found the facts to be so. the trans-ac.ion was usurious, and the plaintiff could not recover thereupon.
Verdict for the defendant.